Exhibit 10.51

SOTHERLY HOTELS INC.

$5,000,000

COMMON STOCK

PAR VALUE $0.01 PER SHARE

Up to 400,000 Shares

7.875% SERIES C CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK

PAR VALUE $0.01 PER SHARE

SALES AGENCY AGREEMENT

August 31, 2018

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas, 6th Floor

New York, New York 10020

Ladies and Gentlemen:

Sotherly Hotels Inc., a Maryland corporation (the “Company”), and Sotherly
Hotels LP, a Delaware limited partnership (the “Operating Partnership” and
together with the Company, the “Transaction Entities”), confirm their agreement
(this “Agreement”) with Sandler O’Neill & Partners, L.P. (the “Agent” or “you”),
as follows:

1. The Company proposes, subject to the terms and conditions stated herein, to
issue and sell from time to time to or through the Agent, shares (the “Common
Shares”) of the common stock, par value $0.01 per share (“Common Stock”) of the
Company, having an aggregate gross sales price of up to $5,000,000, and up to
400,000 shares (the “Preferred Shares” and, together with the Common Shares, the
“Shares”) of the 7.875% Series C Cumulative Redeemable Perpetual Preferred
Stock, par value $0.01 per share (the “Preferred Stock”) of the Company on the
terms set forth in this Agreement. The Company agrees that whenever it
determines to sell the Shares directly to the Agent, as principal or otherwise
other than as set forth in Section 3 hereof, it will enter into a separate
agreement, which will include customary terms and conditions consistent with the
representations, warranties and provisions in this Agreement and which will be
agreed upon by the parties thereto (each, a “Terms Agreement”).

At each Delivery Date (as defined in Section 3(i) below), (i) the Company will
contribute the net proceeds from the offering of the Common Shares to the
Operating Partnership in exchange for limited partnership units in the Operating
Partnership (the “OP Units”), and the Operating Partnership will issue the OP
Units to the Company, and (ii) the Company will contribute the net proceeds from
the offering of the Preferred Shares to the Operating Partnership in exchange
for 7.875% Series C Cumulative Redeemable Preferred Units in the Operating
Partnership (the “Series C Preferred Units”), and the Operating Partnership will
issue the Series C Preferred Units to the Company.

The Company and the Operating Partnership have filed, in accordance with the
provisions of the Securities Act of 1933, as amended, and the rules and
regulations thereunder (collectively, the “1933 Act”), with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(File No. 333-220369), including a base prospectus relating to the Common Stock
and the Preferred Stock, including the Shares to be issued from time to time by
the Company, and which incorporates by reference documents that the Company and
the Operating Partnership have filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “1934 Act”). The Company has prepared
a prospectus supplement (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement, which Prospectus Supplement
specifically relates to the sale of the Shares pursuant to an “at the market”
offering as defined in Rule 415 of the 1933 Act. The Company will furnish to the
Agent, for use by the Agent, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement. Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the 1933 Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Act, is herein referred to as the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the



--------------------------------------------------------------------------------

form in which such prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
1933 Act is herein referred to as the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission via the Commission’s Electronic
Data-Gathering, Analysis and Retrieval system (“EDGAR”).

As used in this Agreement:

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses and the Prospectus.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the 1933 Act, relating to the Shares in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
1933 Act.

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule II to this Agreement.

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

2. The Transaction Entities, jointly and severally represent and warrant as of
the date hereof, each Representation Date (as defined in Section 6(n) below),
each Applicable Time (as defined in Section 1 above) referred to herein, and
each Delivery Date, and agrees with the Agent that:

(a) Compliance with Registration Requirements. Each of the Registration
Statement and any post-effective amendment thereto have been prepared by the
Company in conformity with the requirements of the 1933 Act. The Company meets
all conditions and requirements for the use of Form S-3 to register the offer
and sale of the Shares in accordance with General Instruction I.B.6 of Form S-3.
No stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto has been issued under the 1933 Act, no notice
or objection to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the 1933 Act Regulations has
been received by the Company, no order preventing or suspending the use of the
Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the knowledge of the Company,
contemplated. The Company has complied with each request, if any, from the
Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, at each Applicable Time and each Delivery Date,
complied and will comply in all material respects with the requirements of the
1933 Act. The Prospectus and each amendment or supplement thereto, as of their
respective issue dates, complied and will comply, in all material respects with
the 1933 Act and the 1933 Act Regulations at each Applicable Time and each
Delivery Date. The copies of the Registration Statement and any Rule 462(b)
Registration Statement (as defined in Section 2(d) below) and any amendments
thereto, each Issuer Free Writing Prospectus that is required to be filed with
the Commission pursuant to Rule 433 and the Prospectus and any amendments or
supplements thereto delivered to the Agent for use in connection with the
offering of the Shares were or will be substantially identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T. The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, when they became effective or at the time they
were or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the 1934 Act and the 1934 Act
Regulations.

(b) Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, at the respective time it became effective, at
each Applicable Time and at each Delivery Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. At each Applicable Time and at each Delivery
Date, neither (A) the General Disclosure Package or (B) any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the

 

2



--------------------------------------------------------------------------------

General Disclosure Package, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Neither the Prospectus
nor any amendment or supplement thereto (including any prospectus wrapper), as
of its issue date, at the time of any filing with the Commission pursuant to
Rule 424(b), at each Applicable Time and at each Delivery Date, included,
includes or will include an untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Prospectus and the General Disclosure Package, when
they were filed with the Commission conformed in all material respects to the
requirements of the 1934 Act and the 1934 Act Regulations, and none of such
documents contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the General Disclosure Package, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the 1934 Act and the 1934 Act Regulations and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the 1933 Act.

The representations and warranties in this Section 2(b) shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with the Agent
Information (as defined in Section 9(a) below).

(c) Issuer Free Writing Prospectuses. No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any document incorporated by reference
therein, or any preliminary or other prospectus deemed to be a part thereof that
has not been superseded or modified. Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
1933 Act and the 1933 Act Regulations on the date of first use, and the Company
has complied with any filing requirements applicable to such Issuer Free Writing
Prospectus pursuant to the 1933 Act Regulations. The Company has not made any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus without the prior written consent of the Agent; provided, that such
consent is deemed to have been given with respect to each Issuer Free Writing
Prospectus identified on Schedule II. The Company has retained in accordance
with the 1933 Act all Issuer Free Writing Prospectuses that were not required to
be filed pursuant to the 1933 Act.

The first sentence of this Section 2(c) shall not apply to the Agent
Information.

(d) Due Registration of the Shares. The sale of the Shares has been duly
registered under the 1933 Act pursuant to the Registration Statement. The
Registration Statement has become effective under the 1933 Act, or, with respect
to any registration statement to be filed to register the offer and sale of the
Shares pursuant to Rule 462(b) under the 1933 Act (a “Rule 462(b) Registration
Statement”), will be filed with the Commission and become effective under the
1933 Act prior to the time of any sale of Shares pursuant to such Rule 462(b)
Registration Statement.

(e) Not Ineligible Issuer. At the time of filing the Registration Statement and
any post-effective amendment thereto, and at the date hereof, the Company is not
an “ineligible issuer,” as defined in Rule 405, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

(f) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement, the
General Disclosure Package, and the Prospectus are independent public
accountants with respect to the Company as required by the 1933 Act and the
Public Company Accounting Oversight Board.

(g) Financial Statements; Non-GAAP Financial Measures. The financial statements
together with the related schedules and notes thereto of the Company and its
consolidated subsidiaries included in the Registration Statement, the General
Disclosure Package and the Prospectus comply in all material respects with the
applicable requirements of the 1933 Act and 1934 Act, as applicable, and present
fairly the financial position of the entities purported to be shown thereby
(including the Company’s predecessor entities and the Company and its
consolidated subsidiaries) as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles as applied in the U.S. (“GAAP”) applied on a consistent
basis

 

3



--------------------------------------------------------------------------------

throughout the periods covered thereby, and the supporting schedules included in
the Registration Statement present fairly the information required to be stated
therein; and the selected financial data and the summary financial information
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus have been derived from the accounting
records of the Company and its consolidated subsidiaries, including the
Operating Partnership, and present fairly the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included or incorporated by reference in the Registration Statement.
Except as included therein, no historical or pro forma financial statements or
supporting schedules are required to be included or incorporated by reference in
the Registration Statement, the General Disclosure Package or the Prospectus
under the 1933 Act, the 1933 Act Regulations or the 1934 Act. All disclosures
contained or incorporated by reference in the Registration Statement, the
General Disclosure Package or the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the 1934 Act
and Item 10 of Regulation S-K of the 1933 Act, to the extent applicable.

(h) No Material Adverse Change in Business. Except as otherwise stated in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in or affecting the properties or assets described in
the Registration Statement, General Disclosure Package and the Prospectus as
owned or leased by the Transaction Entities (each, a “Property” and
collectively, the “Properties”) considered as a whole or in the business,
condition (financial or otherwise), results of operations, stockholders’ or
partners’ equity, as applicable, earnings, business affairs or business
prospects of the Transaction Entities and their direct and indirect subsidiaries
(each a “Subsidiary” and collectively the “Subsidiaries”) as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”); (B) there have been no transactions entered into by the Transaction
Entities or the Subsidiaries, other than those in the ordinary course of
business, which are material with respect to the Transaction Entities and the
Subsidiaries considered as one enterprise, (C) there has been no liability or
obligation, direct or contingent (including off-balance sheet obligations),
which is material to the Transaction Entities and the Subsidiaries considered as
one enterprise, incurred by the Transaction Entities or any of the Subsidiaries,
except obligations incurred in the ordinary course of business, and (D) there
has been no distribution of any kind declared, paid or made by the Transaction
Entities on any class of capital stock, OP Units, or other form of ownership
interests in the Transaction Entities.

(i) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has all corporate power and authority to own, lease, and operate
its Properties and to conduct its business as described in each of the General
Disclosure Package and the Prospectus and to enter into and perform its
obligations under this Agreement; and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing (where such
concept is recognized) under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to so qualify or be in good standing
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(j) Good Standing of the Operating Partnership. The Operating Partnership has
been duly formed and is validly existing as a limited partnership in good
standing under the laws of the State of Delaware, has all limited partnership
power and limited partnership authority to own, lease and operate its
properties, conduct its business as described in the Registration Statement, the
General Disclosure Package and the Prospectus and enter into and perform its
obligations under this Agreement and is duly qualified as a foreign limited
partnership to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not, singly or in the
aggregate, result in a Material Adverse Effect. The Company is the sole general
partner of the Operating Partnership. The Operating Partnership Agreement (as
defined in Section 2(p) below), filed as an exhibit to the Registration
Statement, is in full force and effect.

(k) Significant Subsidiaries. Except as set forth on Schedule 2(k), none of the
Subsidiaries meets the definition of a “significant subsidiary” (as such term is
defined in Rule 1-02 of Regulation S-X). Each of the Subsidiaries set forth on
Schedule 2(k) (the “Significant Subsidiaries”) has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, with power and authority (corporate and other) to own, lease and
operate its properties and conduct its business as described in each of the
General Disclosure Package and the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns, leases or operates
properties or conducts any business so as to require such qualification, except
where the failure to so qualify or be in good standing does not have, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; all of the issued shares of capital stock of each Significant
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable and are owned, directly or through other Subsidiaries of the
Company, by the Company, free and clear of any pledge, lien, encumbrance, or
claim.

 

4



--------------------------------------------------------------------------------

(l) Authorization and Description of the Common Stock and the Preferred Stock.
The Company has authorized the Common Stock as set forth in each of the General
Disclosure Package and the Prospectus under the captions “Description of Offered
Stock” and “Description of Common Stock and Preferred Stock,” and all of the
outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable, and have been issued in
compliance with federal and state securities laws and conform to the description
of the Common Stock contained in each of the General Disclosure Package and the
Prospectus under the captions “Description of Offered Stock” and “Description of
Common Stock and Preferred Stock”; and no such shares were issued in violation
of the preemptive or similar rights of any security holder of the Company. The
Company has authorized Preferred Stock as set forth in each of the General
Disclosure Package and the Prospectus under the captions “Description of Offered
Stock” and “Description of Common Stock and Preferred Stock,” and all of the
outstanding shares of Preferred Stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable, and have been issued in
compliance with federal and state securities laws and conform to the description
of the Preferred Stock contained in each of the General Disclosure Package and
the Prospectus under the captions “Description of Offered Stock” and
“Description of Common Stock and Preferred Stock”; and no such shares were
issued in violation of the preemptive or similar rights of any security holder
of the Company.

(m) Authorization and Description of the Partnership Units. The Registration
Statement, the General Disclosure Package and the Prospectus accurately describe
the aggregate percentage interests in the Operating Partnership held by the
Company and any limited partners. The outstanding OP Units have been duly
authorized and validly issued and are fully paid and non-assessable; none of the
outstanding OP Units was issued in violation of the preemptive or other similar
rights of any securityholder of the Operating Partnership. The Series C
Preferred Units to be issued by the Operating Partnership in connection with the
Company’s contribution to the Operating Partnership of the net proceeds from the
sale of the Preferred Shares pursuant to the Agreement have been duly authorized
for issuance and delivery by the Operating Partnership to the Company, and, when
issued and delivered by the Operating Partnership to the Company, will be
validly issued and fully paid. None of the Series C Preferred Units will be
issued in violation of the preemptive or other similar rights of any
securityholder of the Operating Partnership. Except as contemplated by this
Agreement, neither of the Transaction Entities have sold, issued or distributed
any Series C Preferred Units

(n) Authorization and Description of the Shares. The Shares have been duly
authorized for issuance and sale by the Company through the Agent pursuant to
this Agreement and, when duly executed, authenticated, issued and delivered
against payment therefor as provided herein, will be validly issued, fully paid
and nonassessable. The issuance of Shares is not subject to the preemptive or
other similar rights of any securityholder of the Company. The Shares conform in
all material respects to all statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus and
such description conforms in all material respects to the rights set forth in
the instruments defining the same. No holder of Shares will be subject to
personal liability by reason of being such a holder. Any certificates to be used
to evidence the Shares will, at any Delivery Date, be in due and proper form and
will comply in all material respects with all applicable legal requirements, the
requirements of the Articles of Amendment and Restatement of the Company, as
amended and supplemented from time to time, and the Second Amended and Restated
Bylaws of the Company, and the requirements of the NASDAQ Global Market
(“NASDAQ”). The shares of Common Stock initially issuable upon conversion of the
Preferred Shares have been duly authorized and, when issued upon conversion of
the Preferred Shares in accordance with the terms of the Articles Supplementary,
will be validly issued, fully paid and nonassessable, and the issuance of such
shares of Common Stock will not be subject to or in violation of any preemptive
or similar rights of any securityholder of the Company. The Board of Directors
of the Company has duly and validly reserved such shares of Common Stock for
issuance upon conversion of the Preferred Shares.

(o) Authorization and Description of this Agreement, Articles Supplementary and
OP Agreement Amendment. The Agreement has been duly authorized, executed and
delivered by the Transaction Entities and, when duly executed and delivered in
accordance with its terms by the other parties thereto, constitutes, as the case
may be, a valid and binding agreement of the Transaction Entities, enforceable
against the Transaction Entities in accordance with its terms. The Articles
Supplementary to the Company’s Articles of Amendment and Restatement classifying
and designating additional Preferred Stock as Series C Preferred Stock (the
“Articles Supplementary”), and Amendment No. 5 to the Operating Partnership
Agreement, classifying additional units of the Operating Partnership as Series C
Preferred Units (the “OP Agreement Amendment”), will each be, on or prior to the
first Delivery Date, duly authorized and executed. The Agreement, the Articles
Supplementary and the OP Agreement Amendment each conform in all material
respects to all statements relating thereto contained in the Registration
Statement, the General Disclosure Package and the Prospectus and such
description conforms in all material respects to the terms set forth in the
Agreement, the Articles Supplementary and the OP Agreement Amendment.

 

5



--------------------------------------------------------------------------------

(p) Authorization and Description of the Partnership Agreement. The Amended and
Restated Agreement of Limited Partnership of Sotherly Hotels LP, dated
December 21, 2004, as amended (the “Operating Partnership Agreement”), conforms
in all material respects to all statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus.

(q) Warrants, Options and Registration Rights. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus and
other than pursuant to the terms of the Operating Partnership Agreement,
(A) there are no outstanding rights (contractual or otherwise), warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of, any shares
of capital stock of or other equity interest in the Company, other than in the
ordinary course of business, consistent with past practice, under the Company’s
equity compensation programs and (B) no person has the right to require the
Transaction Entities or any of the Subsidiaries to register any securities for
sale under the 1933 Act by reason of the filing of the Registration Statement
with the Commission or the issuance and sale of the Shares.

(r) Absence of Violations, Defaults and Conflicts. Neither of the Transaction
Entities nor any of the Subsidiaries is (A) in violation of its articles of
incorporation or charter (including, with respect to the Company, the Articles
Supplementary), as applicable, by-laws, certificate of limited partnership,
agreement of limited partnership (including with respect to the Operating
Partnership, the OP Agreement Amendment) or other organizational document, as
applicable, (B) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease, hotel management
agreement, franchise agreement or other agreement or instrument to which the
Transaction Entities or any of the Subsidiaries is a party or by which it or any
of them may be bound or to which any of the Properties or any other properties
or assets of the Transaction Entities or any of the Subsidiaries is subject
(collectively, “Agreements and Instruments”), except for such defaults that
would not, singly or in the aggregate, result in a Material Adverse Effect, or
(C) in violation of any law, statute, rule, regulation, judgment, order, writ or
decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Transaction Entities or any of the Subsidiaries or the Properties or
any of their respective other properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, result in a Material Adverse Effect.

(s) Issuance and Execution. The issuance and sale of the Shares, the execution,
delivery and performance of this Agreement by the Transaction Entities and the
consummation of the transactions contemplated hereby and in the Registration
Statement, the General Disclosure Package and the Prospectus and compliance by
the Transaction Entities with its obligations hereunder have been duly
authorized by all necessary corporate and limited partnership action, as
applicable, and, except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
the Properties or any of the Subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not, singly or in the aggregate,
result in a Material Adverse Effect), nor will such action result in any
violation of (i) the provisions of the articles of incorporation or charter, as
applicable, by-laws, certificate of limited partnership, agreement of limited
partnership or other organizational document, as applicable, of the Transaction
Entities or any of the Subsidiaries or (ii) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity, except
in the case of clause (ii) only, for any such violation that would not, singly
or in the aggregate, result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Transaction Entities or any of the
Subsidiaries.

(t) Absence of Labor Dispute. No labor dispute with the employees of the
Transaction Entities or any of the Subsidiaries exists or, to the knowledge of
the Transaction Entities, is imminent, which, in any such case, would, singly or
in the aggregate, result in a Material Adverse Effect.

(u) Absence of Proceedings. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there is no action, suit,
proceeding, inquiry or investigation pending, or, to the knowledge of the
Transaction Entities, threatened, against or affecting the Transaction Entities
or any of the Subsidiaries, which is required to be disclosed in the
Registration Statement or the Prospectus (other than as disclosed therein), or
which would, singly or in the aggregate, result in a Material Adverse Effect, or
which would materially and adversely affect the property or assets of the
Transaction Entities and the Subsidiaries, taken as a whole, or the consummation
of the transactions contemplated in this Agreement, or the performance by the
Transaction Entities of its obligations hereunder. The aggregate of all pending
legal or governmental proceedings to which the Transaction Entities or any of
the Subsidiaries is a party or of which any of the Properties or assets is

 

6



--------------------------------------------------------------------------------

the subject which are not described in the Registration Statement, the General
Disclosure Package and the Prospectus, including ordinary routine litigation
incidental to the business, would not result in a Material Adverse Effect.

(v) Accuracy of Exhibits. There are no contracts or other documents required to
be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

(w) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the
Transaction Entities of its obligations hereunder or in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement or the application of the net
proceeds from the sale of the Shares as described under the heading “Use of
Proceeds” as set forth in the General Disclosure Package and the Prospectus,
except such as have been already obtained or as may be required under the 1933
Act, the rules of the NASDAQ, the securities laws or real estate syndication
laws of any applicable U.S. state or jurisdiction or the rules of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) and the filing of the Articles
Supplementary with the State Department of Assessments and Taxation of the State
of Maryland (the “SDAT”).

(x) Possession of Licenses and Permits. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Transaction
Entities and the Subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate Governmental Entities necessary to conduct the business now
operated by them, except where the failure so to possess would not, singly or in
the aggregate, result in a Material Adverse Effect. The Transaction Entities and
the Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Transaction Entities nor any of the Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.

(y) Title to Property. (A) The Operating Partnership, any of the Subsidiaries or
any joint venture in which the Operating Partnership or any of the Subsidiaries
owns an interest (each such joint venture being referred to as a “Related
Entity”), as the case may be, have good and marketable fee or leasehold title to
the Properties, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind, other than
those that (1) are described in the Registration Statement, the General
Disclosure Package and the Prospectus or (2) do not, singly or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Operating
Partnership, any of the Subsidiaries or any Related Entity; (B) except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Operating Partnership nor any of the Subsidiaries or any
Related Entity owns any real property other than the Properties; (C) each of the
ground leases, subleases and sub-subleases relating to a Property, if any,
material to the business of the Operating Partnership and the Subsidiaries,
considered as one enterprise, are in full force and effect, with such exceptions
as do not materially interfere with the use made or proposed to be made of such
Property by the Operating Partnership, any of the Subsidiaries or any Related
Entity, and (1) no default or event of default has occurred under any ground
lease, sublease or sub-sublease with respect to such Property and none of the
Operating Partnership, any of the Subsidiaries or any Related Entity has
received any notice of any event which, whether with or without the passage of
time or the giving of notice, or both, would constitute a default under such
ground lease, sublease or sub-sublease and (2) none of the Operating
Partnership, any of the Subsidiaries or any Related Entity has received any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Operating Partnership, any of the Subsidiaries or
any Related Entity under any of the ground leases, subleases or sub-subleases
mentioned above, or affecting or questioning the rights of the Operating
Partnership, any of the Subsidiaries or any Related Entity to the continued
possession of the leased, subleased or sub-subleased premises under any such
ground lease, sublease or sub-sublease; (D) all liens, charges, encumbrances,
claims or restrictions on any of the Properties and the assets of the Operating
Partnership, any of the Subsidiaries or any Related Entity that are required to
be disclosed in the Registration Statement or the Prospectus are disclosed
therein; (E) no tenant under any of the leases at the Properties has a right of
first refusal or an option to purchase the premises demised under such lease;
(F) each of the Properties complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to the Properties), except if and to the
extent disclosed in the Registration Statement, the General Disclosure Package
or the Prospectus and except for such failures to comply that would not, singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
(G) the mortgages and deeds of trust that encumber certain of the Properties are
not convertible into equity securities of the entity owning such Property and
said mortgages and deeds of trust are not cross-defaulted or
cross-collateralized with any property other than certain other Properties; and
(H) none of the Operating Partnership, any of the Subsidiaries or any Related

 

7



--------------------------------------------------------------------------------

Entity or, to the knowledge of the Operating Partnership, any lessee of any of
the Properties is in default under any of the leases governing the Properties
and none of the Operating Partnership, any of the Subsidiaries or any Related
Entity knows of any event which, whether with or without the passage of time or
the giving of notice, or both, would constitute a default under any of such
leases, except such defaults that would not, singly or in the aggregate, result
in a Material Adverse Effect.

(z) Joint Venture Agreements. Each of the partnership agreements, limited
liability company agreements or other joint venture agreements (each, a “Joint
Venture Agreement”) to which the Transaction Entities or the Subsidiaries is a
party, and which relates to one or more of the Properties, has been duly
authorized, executed and delivered by the Transaction Entities or the
Subsidiaries, as applicable, and constitutes the legal, valid and binding
agreement thereof, enforceable in accordance with its terms, except, in each
case, to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights or remedies generally or by general equitable
principles, and, with respect to equitable relief, the discretion of the court
before which any proceeding therefor may be brought (regardless of whether
enforcement is sought in a proceeding at law or in equity), and with respect to
any indemnification provisions contained therein, except as rights under those
provisions may be limited by applicable law or policies underlying such law.

(aa) Possession of Intellectual Property. The Transaction Entities and the
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) reasonably necessary, if any, to conduct the business now operated by
them, and neither the Transaction Entities nor any of the Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Transaction Entities or any of the
Subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

(bb) Environmental Laws. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus and except as would not, singly or
in the aggregate, be reasonably expected to result in a Material Adverse Effect,
(A) none of the Transaction Entities, any of the Subsidiaries, any Related
Entity nor any of the Properties is in violation of any Environmental Laws (as
defined below), (B) the Transaction Entities, the Subsidiaries, the Related
Entities and the Properties have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no now pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law or Hazardous Material (as defined below) against the
Transaction Entities, any of the Subsidiaries or any Related Entity or otherwise
with regard to the Properties, (D) there are no events or circumstances that
would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Properties, the
Transaction Entities, any of the Subsidiaries or any Related Entity relating to
Hazardous Materials or any Environmental Laws, and (E) none of the Properties is
included or proposed for inclusion on the National Priorities List issued
pursuant to CERCLA (as defined below) by the United States Environmental
Protection Agency or on any similar list or inventory issued by any other
federal, state or local governmental authority having or claiming jurisdiction
over such properties pursuant to any other Environmental Laws. As used herein,
“Hazardous Material” shall mean any flammable explosives, radioactive materials,
chemicals, pollutants, contaminants, wastes, hazardous wastes, toxic substances,
mold, and any hazardous material as defined by or regulated under any
Environmental Law, including, without limitation, petroleum or petroleum
products, and asbestos-containing materials. As used herein, “Environmental Law”
shall mean any applicable foreign, federal, state or local law (including
statute or common law), ordinance, rule, regulation or judicial or
administrative order, consent decree or judgment relating to the protection of
human health, the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata) or wildlife,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Secs. 9601-9675
(“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49 U.S.C.
Secs. 5101-5127, the Solid Waste Disposal Act, as amended, 42 U.S.C. Secs.
6901-6992k, the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Secs. 11001-11050, the Toxic Substances Control Act, 15 U.S.C. Secs.
2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
Secs. 136-136y, the Clean Air Act, 42 U.S.C. Secs. 7401-7671q, the Clean Water
Act (Federal Water Pollution Control Act), 33 U.S.C. Secs. 1251-1387, and the
Safe Drinking Water Act, 42 U.S.C. Secs. 300f-300j-26, as any of the above
statutes may be amended from time to time, and the regulations promulgated
pursuant to any of the foregoing.

(cc) Utilities and Access. To the knowledge of the Transaction Entities, water,
stormwater, sanitary sewer, electricity, and telephone service are all available
at the property lines of each Property over duly dedicated streets or perpetual
easements of record benefiting the applicable Property. To the knowledge of the
Transaction Entities, each of the Properties has legal access to public roads
and all other roads necessary for the use of each of the Properties.

 

8



--------------------------------------------------------------------------------

(dd) No Condemnation. The Transaction Entities have no knowledge of any pending
or threatened condemnation proceedings, zoning change or other proceeding or
action that will materially affect the use or value of any of the Properties.

(ee) Accounting Controls and Disclosure Controls. Except as described in the
Registration Statement, the General Disclosure Package and the Prospectus,
including any document incorporated by reference therein, the Company (i) has
taken all necessary actions to ensure that, within the time period required, the
Company will maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) and
(ii) currently maintains a system of internal accounting controls (or operate
under the Company’s system of internal accounting controls) sufficient to
provide reasonable assurances that: (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has adversely affected, or is reasonably likely to
adversely affect, the Company’s internal control over financial reporting. The
auditors of the Company and the Audit Committee of the Board of Directors of the
Company, have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting that have adversely affected, or are reasonably likely to adversely
affect, the ability of the Company and the Subsidiaries to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal control over financial reporting of the Company and the
Subsidiaries. The Company and the Subsidiaries have established a system of
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 of the
1934 Act) that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(ff) Compliance with the Sarbanes-Oxley Act and NASDAQ Global Market Rules. The
Company and, to the knowledge of the Company, each of the Company’s directors
and officers, in their capacities as such, has been and is in compliance in all
material respects with the provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations of the Commission thereunder or implementing the
provisions thereof (the “Sarbanes-Oxley Act”) and the Company is in compliance
in all material respects with the applicable rules and regulations of NASDAQ.

(gg) Payment of Taxes. All United States federal income tax returns of the
Transaction Entities and the Subsidiaries required by law to be filed have been
filed, and all taxes shown by such returns or otherwise assessed, which are due
and payable, have been paid, except assessments against which appeals have been
or will be promptly taken and as to which adequate reserves have been provided.
The Transaction Entities and the Subsidiaries have filed all other tax returns
that are required to have been filed by them pursuant to applicable foreign,
state, local or other law except insofar as the failure to file such returns
would not, singly or in the aggregate, result in a Material Adverse Effect, and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
charges, accruals and reserves on the books of the Transaction Entities and the
Subsidiaries in respect of any tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not, singly or in the aggregate, result in a Material Adverse Effect.

(hh) ERISA. The Transaction Entities are in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”). To the knowledge of the Transaction Entities, no portion
of the assets of the Transaction Entities constitutes “plan assets” of an
employee benefit plan as defined in and subject to Title I of ERISA or a plan as
defined in and subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”). No “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the
Transaction Entities would have any liability. The Transaction Entities have not
incurred nor expect to incur liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “pension plan” or (ii) Sections 412,
403, 431, 432 or 4971 of the Code. Each “pension plan” for which the Transaction
Entities would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred thereunder, whether by action or by failure to act, which would
cause the loss of such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, result in a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(ii) Business Insurance. The Transaction Entities and the Subsidiaries carry or
are entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect. The Transaction Entities have no
reason to believe that they or any of the Subsidiaries will not be able to
(A) renew, if desired, its existing insurance coverage as and when such policies
expire or (B) obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not, singly or in the aggregate, result in a Material Adverse Effect.
Neither the Transaction Entities nor any of the Subsidiaries has been denied any
insurance coverage which they have sought or for which they have applied.

(jj) Title Insurance. The Transaction Entities and the Subsidiaries and each
Related Entity carries or is entitled to the benefits of title insurance on the
fee interests and/or leasehold interests (in the case of a ground lease
interest) with respect to each Property with financially sound and reputable
insurers, in an amount not less than such entity’s cost for the real property
comprising such Property, insuring that such party is vested with good and
insurable fee or leasehold title, as the case may be, to each such Property.

(kk) Investment Company Act. Each Transaction Entity is not and, after giving
effect to the offering and sale of the Shares, and after receipt of payment for
the Shares and the application of such proceeds as described in each of the
General Disclosure Package and the Prospectus, will not be required, to register
as an “investment company” under the Investment Company Act of 1940, as amended.

(ll) Absence of Manipulation. Neither the Transaction Entities nor any of the
Subsidiaries or other affiliates has taken or will take, directly or indirectly,
any action which is designed, or would reasonably be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Transaction Entities to facilitate the sale or resale of
the Shares.

(mm) Foreign Corrupt Practices Act. Neither the Transaction Entities nor the
Subsidiaries nor, to the knowledge of either of the Transaction Entities, any
director, officer, agent, employee, affiliate or other person acting on behalf
of either of the Transaction Entities or the Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA. Each of the Transaction Entities and the Subsidiaries, and to the
knowledge of the Transaction Entities, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(nn) Money Laundering Laws. The operations of each of the Transaction Entities
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”). No action, suit or proceeding, to the knowledge of the
Transaction Entities, inquiry or investigation by or before any Governmental
Entity involving the Transaction Entities or any of the Subsidiaries with
respect to the Money Laundering Laws is pending and, to the knowledge of the
Transaction Entities, no such action suit, proceeding, inquiry or investigation
is threatened.

(oo) OFAC. None of the Transaction Entities, any of the Subsidiaries or, to the
knowledge of the Transaction Entities, any director, officer, agent, employee,
affiliate or other person acting on behalf of either of the Transaction Entities
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”). The Company will not directly or indirectly use the
proceeds of the offering of the Shares, or lend, contribute or otherwise make
available such proceeds to any of the Subsidiaries, joint venture partners or
other persons, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(pp) Statistical and Market-Related Data. Any statistical and market related
data included in the Registration Statement, the General Disclosure Package or
the Prospectus are based on or derived from sources that the Transaction
Entities believe to be reliable and accurate in all material respects and, to
the extent required, the Transaction Entities have obtained the written consent
to the use of such data from such sources.

(qq) Approval of Listing. The Shares have been approved for listing for
quotation on the NASDAQ, subject to official notice of issuance.

 

10



--------------------------------------------------------------------------------

(rr) Distributions. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, neither the Transaction Entities
nor any Subsidiary thereof is prohibited, directly or indirectly, from making
any distributions to the Company, from making any other distribution on any of
its equity interests or from repaying any loans or advances made by the Company,
the Operating Partnership or any of the Subsidiaries.

(ss) Finder’s Fees. Except as disclosed in the Registration Statement, the
General Disclosure Package, and the Prospectus, the Transaction Entities have
not incurred any liability for any finder’s fees or similar payments in
connection with the transactions contemplated in this Agreement, except as may
otherwise exist with respect to the Agent pursuant to this Agreement.

(tt) Certain Relationships. No relationship, direct or indirect, exists between
or among either of the Transaction Entities or any Subsidiary on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any Subsidiary, on the other, that is required by the 1933 Act to be
described in each of the General Disclosure Package and the Prospectus or by the
rules and regulations of the Commission thereunder and that is not so described.

(uu) Accurate Disclosure in General Disclosure Package. The statements set forth
in the General Disclosure Package under the captions “Description of the Offered
Stock” and “Description of Common Stock and Preferred Stock,” insofar as they
purport to constitute a summary of the terms of the Common Stock and Preferred
Stock, are accurate and complete.

(vv) Accurate Disclosure in the Prospectus. The statements in the Prospectus
under the headings “Summary—The Offering,” “Description of the Offered Stock,”
“Description of Common Stock and Preferred Stock,” “Certain Provisions of
Maryland Law and of Our Charter and Bylaws,” “Material U.S. Federal Income Tax
Considerations” and “Plan of Distribution,” insofar as such statements summarize
legal matters, agreements, documents or proceedings discussed therein, are
accurate and fair summaries of such legal matters, agreements, documents or
proceedings in all material respects.

(ww) Material Lending or Other Relationship. Except as described in the
Prospectus, neither of the Transaction Entities (A) has any material lending or
other relationship with any bank or lending affiliate of the Agent or
(B) intends to use any of the proceeds from the sale of the Shares hereunder to
repay any outstanding debt owed to any affiliate of the Agent.

(xx) Off-Balance Sheet Transactions. Except as described in each of the General
Disclosure Package and the Prospectus, there are no material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), or
any other relationships with unconsolidated entities or other persons, that may
reasonably be expected to have a material current or future effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenues or expenses.

(yy) Forward-Looking Statements. The information contained in the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus that
constitutes “forward-looking” information within the meaning of Section 27A of
the 1933 Act and Section 21E of the 1934 Act were made by the Company on a
reasonable basis and reflect the Company’s good faith belief or estimate of the
matters described therein.

(zz) Certificates. Any certificate signed by any officer of the Transaction
Entities and delivered to the Agent or counsel for the Agent in connection with
the sale of the Shares contemplated hereby shall be deemed a representation and
warranty by the Transaction Entities to the Agent and shall be deemed to be a
part of this Section 2 and incorporated herein by this reference.

(aaa) Other Issuances. Since January 1, 2012, except (i) as disclosed in the
Registration Statement and the Prospectus, (ii) for grants under the Equity
Plans (as defined in Section 6(r) below), (iii) for redemptions of OP Units
pursuant to the Operating Partnership’s Amended and Restated Agreement of
Limited Partnership and (iv) for unregistered sales, issuances or distributions
of shares of Common Stock or OP Units that would not be required to be disclosed
under Item 3.02 of Form 8-K, the Company has not sold, issued or distributed any
shares of Common Stock and the Operating Partnership has not sold, issued or
distributed any OP Units.

(bbb) REIT Qualification. Commencing with its taxable year ended December 31,
2004, the Company has been organized and has operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
(“REIT”) under the Code and continuing through its taxable year ended
December 31, 2017, and the Company’s proposed method of operation will enable it
to meet the requirements for qualification and taxation as a REIT under the Code
for its taxable year ending December 31, 2018 and thereafter. All statements
regarding the Company’s qualification and taxation as a REIT and descriptions of
the Company’s organization and proposed method of operation (inasmuch as they
relate to the

 

11



--------------------------------------------------------------------------------

Company’s qualification and taxation as a REIT) set forth in the Registration
Statement, the General Disclosure Package and the Prospectus are accurate and
fair summaries of the legal or tax matters described therein in all material
respects.

(ccc) No Other Materials. The Company has not distributed and, prior to the
later to occur of (i) the Applicable Time and (ii) completion of the
distribution of the Shares, will not distribute any prospectus (as such term is
defined in the 1933 Act and the rules and regulations promulgated by the
Commission thereunder) in connection with the offering and sale of the Shares
other than the Registration Statement, the General Disclosure Package, and the
Prospectus or other materials, if any, permitted by the 1933 Act or by the rules
and regulations promulgated by the Commission thereunder and approved by the
Agent.

(ddd) Reportable Transactions. Neither the Transaction Entities nor any of the
Subsidiaries has participated in any reportable transaction, as defined in
Treasury Regulation Section 1.6011-4(b)(1).

(eee) Use of Proceeds. The Company intends to apply the net proceeds from the
sale of the Shares substantially in accordance with the description set forth in
the General Disclosure Package and the Prospectus under the heading “Use of
Proceeds.”

(fff) Officer’s Certificates. Any certificate signed by any officer or other
representative of the Company delivered to the Agent or to counsel for the Agent
shall be deemed a representation and warranty by the Company, as applicable, to
the Agent as to the matters covered thereby.

(ggg) Outstanding Voting Stock. As of the close of trading on NASDAQ on the
Trading Day (as defined in Section 3(b) below) immediately prior to the date of
this Agreement, the aggregate market value of the outstanding voting stock of
the Company held by persons other than affiliates (as defined in Rule 405 of the
1933 Act) of the Company was equal to approximately $85,517,639.

3. (a) On the basis of the representations, warranties and agreements herein
contained and subject to the terms and conditions set forth herein, upon the
Agent’s acceptance of the terms of a Placement Notice (as defined in
Section 3(b) below) or such other instructions provided by the Company to the
Agent pursuant to Section 3(b) or upon receipt by the Agent of an Acceptance (as
defined in Section 3(c) below), as the case may be, and unless the sale of the
Placement Shares (as defined in Section 3(b) below) as described therein has
been declined, suspended or otherwise terminated in accordance with the terms of
this Agreement, the Company agrees to issue and sell through the Agent, as sales
agent, and the Agent agrees, subject to the limitations and provisions in this
Section 3 or as may otherwise be agreed to between the parties from time to
time, to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell as sales agent for the Company, the Shares.
Sales of the Shares, if any, through the Agent acting as sales agent will be
made by means of ordinary brokers’ transactions or otherwise at market prices
prevailing at the time of sale, at prices related to prevailing market prices or
at negotiated prices.

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on any day that is a trading day for the NASDAQ
(other than a day on which NASDAQ is scheduled to close prior to its regular
weekday closing time) (each, a “Trading Day”), and the Company has instructed
the Agent to make such sales. Prior to the commencement of the offering, when
the Company wishes to issue and sell the Shares hereunder, it will notify the
Agent at least one or five (as applicable) “business days,” as defined in Rule
100 of Regulation M (a “Regulation M Business Day”), prior to the Trading Day on
which sales are desired to commence by e-mail notice (or other method mutually
agreed to in writing by the parties) containing the parameters in accordance
with which it desires the Shares to be sold, which shall at a minimum include
the amount or number of Shares desired to be issued (the “Placement Shares”), a
form of which containing such minimum sales parameters necessary is attached
hereto as Annex I (a “Placement Notice”). The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule I (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from the Agent set forth on
Schedule I as shall be set forth in a written notice from the Agent to the
Company from time to time. On any Trading Day that the Company wishes to issue
and sell the Shares hereunder (each, a “Placement”), the Company may instruct
the Agent by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged by the Agent), or such other method
mutually agreed to in writing by the parties, as to the maximum amount or number
of Shares to be sold by the Agent on such day (in any event not in excess of the
number available for sale under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold. For purposes of this Agreement, whenever a party is required to take
action or refrain from taking action one or five Regulation M Business Days
prior to a particular date, the determination as to whether the applicable
period shall be one or five Regulation M Business Days will depend on whether,
at the particular time in question, the applicable “restricted period,” as
defined in Rule 100 of Regulation M, for the Shares is one or five Regulation M
Business Days.

 

12



--------------------------------------------------------------------------------

(c) If the Agent wishes to accept such proposed terms included in the Placement
Notice (which it may decline to do for any reason in its sole discretion) or,
following discussion with the Company, agrees to accept amended terms, the Agent
will, prior to 4:30 p.m. (New York City Time) on the business day following the
business day on which such Placement Notice is delivered to the Agent, issue to
the Company a notice by e-mail (or other method mutually agreed to in writing by
the parties) addressed to all of the individuals from the Company and the Agent
set forth on Schedule I) setting forth the terms that the Agent is willing to
accept. Where the terms provided in the Placement Notice are amended as provided
for in the immediately preceding sentence, such terms will not be binding on the
Company or the Agent until the Company delivers to the Agent an acceptance by
e-mail (or other method mutually agreed to in writing by the parties) of all of
the terms of such Placement Notice, as amended (the “Acceptance”), which e-mail
shall be addressed to all of the individuals from the Company and the Agent set
forth on Schedule I. The Placement Notice (as amended by the corresponding
Acceptance, if applicable) shall be effective upon receipt by the Company of the
Agent’s acceptance of the terms of the Placement Notice or upon receipt by the
Agent of the Company’s Acceptance, as the case may be, unless and until (i) the
entire amount of the Placement Shares set forth in the Placement Notice has been
sold, (ii) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, (iii) this Agreement
has been terminated under the provisions of Section 10 or (iv) either party
shall have suspended the sale of the Placement Shares in accordance with the
terms of this Agreement. It is expressly acknowledged and agreed that neither
the Company nor the Agent will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Agent and either (x) the Agent accepts the terms of such
Placement Notice or (y) where the terms of such Placement Notice are amended,
the Company accepts such amended terms by means of an Acceptance pursuant to the
terms set forth above, and then only upon the terms specified in the Placement
Notice (as amended by the corresponding Acceptance, if applicable) and herein.
In the event of a conflict between the terms of this Agreement and the terms of
a Placement Notice (as amended by the corresponding Acceptance, if applicable),
the terms of the Placement Notice (as amended by the corresponding Acceptance,
if applicable) will control.

(d) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent shall not be obligated to use its commercially
reasonable efforts to sell, any Shares (i) at a price lower than the minimum
price therefor authorized from time to time, or (ii) in a number in excess of
the aggregate number of Preferred Shares or aggregate gross sale price of Common
Shares authorized from time to time to be issued and sold under this Agreement,
in each case, by the Company’s board of directors (the “Board”) or a duly
authorized committee or subcommittee thereof (the “Designated Subcommittee”),
and notified to the Agent in writing. In addition, the Company or the Agent may,
upon notice to the other party hereto by telephone (confirmed promptly by e-mail
to those individuals specified on Schedule I), suspend or terminate the offering
of the Shares for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder or which an investor has
agreed to purchase but which have not been delivered by the Company and paid for
by such investor as contemplated hereby, prior to the giving of such notice.

(e) Under no circumstances shall the aggregate gross sale price of Common Shares
or aggregate number of Preferred Shares sold pursuant to this Agreement exceed
the aggregate gross sale price or number of shares, as the case may be, of
Shares (i) set forth in paragraph 1 of this Agreement, (ii) available for
issuance under the Prospectus and the then currently effective Registration
Statement or (iii) authorized from time to time to be issued and sold under this
Agreement by the Board or the Designated Subcommittee and notified to the Agent
in writing. In addition, under no circumstances shall any Shares be sold at a
price lower than the minimum price therefor authorized from time to time by the
Board or the Designated Subcommittee and notified to the Agent in writing.
Notwithstanding anything to the contrary contained herein (other than the
following sentence), the parties hereto agree that compliance with the
limitations set forth in this Section 3(e) regarding the aggregate offering
price of the Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and the Agent shall have no obligation in
connection with such compliance. The Agent covenants and agrees not to make any
sales of the Shares on behalf of the Company other than as permitted by the
terms of this Agreement.

(f) Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instructions provided by
the Company to the Agent pursuant to Section 3(b), the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the 1933 Act, including without limitation sales made
directly on the NASDAQ, on any other existing trading market for the Common
Stock or Preferred Stock or to or through a market maker. Subject to the terms
of the Placement Notice (as amended by the corresponding Acceptance, if
applicable) or such other instruction provided by the Company to the Agent
pursuant to Section 3(b), the Agent may also sell Placement Shares by any other
method permitted by law, including but not limited to privately negotiated
transactions subject to the prior written approval of the Company.
Notwithstanding anything to the contrary herein and for a period of time
beginning one or five Regulation M Business Days, as applicable, prior to the
time when the first sale pursuant to a Placement Notice occurs and continuing
through the time such Placement Notice is in effect, the Agent agrees that in no
event will it or

 

13



--------------------------------------------------------------------------------

any of its affiliates engage in any market making, stabilization or other market
or trading activity with regard to the Shares if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the 1933
Act or the 1934 Act.

(g) The compensation payable to the Agent for sales of Shares shall not exceed
2.5% of the gross sales price of the Shares; provided, however, that such rate
of compensation shall not apply when the Agent acts pursuant to a Terms
Agreement, provided further, that in no event shall the compensation payable to
the Agent exceed 8.0% of the gross sales price of the Shares. The remaining
proceeds, after further deduction for any transaction fees, transfer taxes or
other similar fees, taxes or charges imposed by any federal, state, local or
other governmental, regulatory or self-regulatory organization in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction described in the preceding sentence will be
required.

(h) The Agent shall provide written confirmation (which may be by e-mail) to the
Company following the close of trading on the NASDAQ each day on which Shares
are sold under this Agreement setting forth the amount of Common Shares or
number of Preferred Shares sold on such day, the gross sales prices of the
Shares, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent under this Agreement with respect to such sales.

(i) Settlement for sales of Shares will occur on the second business day that is
also a Trading Day following the trade date on which such sales are made, unless
another date shall be agreed to by the Company and the Agent (each such day, a
“Delivery Date”). On each Delivery Date, the Shares sold through the Agent for
settlement on such date shall be delivered by the Company to the Agent against
payment of the Net Proceeds from the sale of such Shares. Settlement for all
Shares shall be effected by book-entry delivery of Shares to the Agent’s account
at The Depository Trust Company against payment by the Agent of the Net Proceeds
from the sale of such Shares through the Agent in same day funds delivered to an
account designated by the Company. If the Company or its transfer agent (if
applicable) shall default on its obligation to deliver Shares on any Delivery
Date, the Company shall (A) indemnify and hold the Agent harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (B) pay the Agent any commission to which it would otherwise be entitled
absent such default. If the Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

(j) The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares or any other equity security of the Company shall
only be effected by or through the Agent, from the period beginning one or five
Regulation M Business Days, as applicable, prior to the time when the first sale
pursuant to a Placement Notice occurs and continuing through the time such
Placement Notice is in effect; provided, however, that the foregoing limitation
shall not apply to (i) exercise of any option, warrant, right, unit or any
conversion privilege set forth in the instrument governing such security or any
other security of the Company or the Subsidiaries or (ii) sales solely to
employees or security holders of the Company or the Subsidiaries, or to a
trustee or other person acquiring such securities for the accounts of such
persons.

(k) The Company consents to the Agent trading in the Common Stock for the
Agent’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement or pursuant to a Terms Agreement.

(l) The Company acknowledges and agrees that (i) there can be no assurance that
the Agent will be successful in selling the Shares, (ii) the Agent may not
solicit any offers to buy the Shares, (iii) the Agent will incur no liability or
obligation to the Company or any other person or entity if it does not sell the
Shares for any reason other than a failure by the Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Shares as required under this Section 3, subject to the limitations
and provisions in this Section 3 or as may otherwise be agreed to between the
parties from time to time and (iv) the Agent shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise agreed by the Agent and the Company in a Terms Agreement.

(m) At each Applicable Time, each Delivery Date, each Representation Date, the
Transaction Entities shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement.

4. Alternative Arrangements.

(a) If the Company wishes to issue and sell the Shares other than as set forth
in Section 3 of this Agreement (an “Alternative Placement”), it will notify the
Agent of the proposed terms of such Alternative Placement. If the Agent, acting
as principal or agent, wishes to accept such proposed terms (which it may
decline to do for any reason in its sole discretion) or, following discussions
with the Company wishes to accept amended terms, the Agent and the Company will
enter into a Terms Agreement, setting forth the terms of such Alternative
Placement.

 

14



--------------------------------------------------------------------------------

(b) The terms set forth in a Terms Agreement will not be binding on the Company
or the Agent unless and until the Company and the Agent have each executed such
Terms Agreement accepting all of the terms of such Terms Agreement. In the event
of a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement will control.

5. (a) Notwithstanding any other provision of this Agreement, (i) the Company
shall not offer or sell, or instruct the Agent to offer or sell, any Shares,
(ii) the Company, by notice to the Agent given by telephone (confirmed promptly
by e-mail), shall cancel any instructions for the offer or sale of Shares, and
(iii) the Agent shall not be obligated to offer or sell any Shares, (x) unless
otherwise agreed to in writing by the parties hereto (which agreement may be
contained in a Placement Notice or in such other instructions provided by the
Company to the Agent pursuant to Section 3(b)) during any period in which the
Company’s insider trading policy, as it exists on the date of this Agreement,
would prohibit the purchases or sales of the Company’s Common Stock by its
officers or directors, (y) at any time or during any period that the Company is
in possession of material non-public information or (z) except as provided in
Section 5(b) below, at any time from and including the date (each, an
“Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is twenty-four (24) hours after the time that the
Company files (a “Filing Time”) a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K that includes consolidated financial statements as of and
for the same period or periods, as the case may be, covered by such Earnings
Announcement. For purposes of this Section 5(a) and Section 5(b) below,
references to “twenty-four (24) hours” shall exclude any hours in a day that is
not a business day.

(b) If the Company wishes to offer or sell Shares on any date during the period
from and including an Announcement Date through and including the time that is
twenty-four (24) hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to the Agent (with a copy to counsel to the Agent) a
Current Report on Form 8-K which shall include substantially the same financial
and related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections or similar forward-looking data) (each, an
“Earnings 8-K”), in form and substance reasonably satisfactory to the Agent, and
obtain the consent of the Agent to the filing thereof (such consent not to be
unreasonably withheld or delayed), (ii) provide the Agent with the officers’
certificate and accountants’ letter called for by Sections 6(n) and (p),
respectively, and (iii) file (and not furnish) such Earnings 8-K with the
Commission. If the Company fully satisfies the requirements of clauses
(i) through (iii) of this Section 5(b), then the provisions of Section 5(a),
except as otherwise provided herein, shall not be applicable for the period from
and after the time at which the foregoing conditions shall have been satisfied
(or, if later, the time that is twenty-four (24) hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is twenty-four (24) hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate or accountants’ letter pursuant to this
Section 5(b) shall not relieve the Company from any of its obligations under
this Agreement with respect to any such Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and related letters as provided in Section 8 hereof, (B) this
Section 5(b) shall in no way affect the provisions of clause (x) of
Section 5(a), which shall have independent application and (C) the provisions of
this Section 5(b) shall in no way affect the Company’s ability to file, subject
to compliance with other applicable provisions of this Agreement, Current
Reports on Form 8-K relating to earnings or other matters.

6. The Company agrees with the Agent as follows:

(a) The Company will prepare the Prospectus in a form approved by the Agent and
file such Prospectus pursuant to Rule 424(b) under the 1933 Act on or prior to
the date that is one business day following the date hereof unless otherwise
agreed to by the Agent and will make no further amendment or any supplement to
the Registration Statement or Prospectus (other than through any documents
incorporated therein by reference) which shall be reasonably disapproved by the
Agent promptly after reasonable notice thereof; to advise the Agent, promptly
after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus or any amended Prospectus has been filed and during the
Prospectus Delivery Period (defined as such period of time after the first date
of the public offering of the Shares as in the opinion of counsel for the Agent
a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the 1933 Act) in connection with
sales of the Shares) to furnish the Agent with copies thereof; to advise the
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer Free Writing Prospectus or Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer Free Writing Prospectus or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

 

15



--------------------------------------------------------------------------------

(b) The Company will, during any period when the delivery of a prospectus is
required in connection with the offering or sale of Shares (including, without
limitation, pursuant to Rule 173(d) of the 1933 Act), if any event shall have
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or, if for any
other reason it shall be necessary to amend or supplement the Prospectus
(including, without limitation, any document incorporated by reference therein)
in order to comply with the 1933 Act or the 1934 Act, notify the Agent and, upon
its request, file such document and prepare and furnish without charge to the
Agent as many copies as the Agent may from time to time reasonably request of an
amended or supplemented Prospectus (or incorporated document, as the case may
be) that will correct such statement or omission or effect such compliance. Upon
such notification, the Agent will cease selling the Shares on the Company’s
behalf pursuant to this Agreement and suspend the use of the Prospectus until
such amendment or supplement is filed; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder or which an investor has agreed to
purchase but which has not been delivered by the Company and paid for by such
investor as contemplated hereby, prior to the giving of such notice.

(c) The Company represents and agrees that, unless it obtains the prior written
consent of the Agent, and the Agent represents and agrees that, unless it
obtains the prior written consent of the Company, it has not made and will not
make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the 1933 Act, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the 1933 Act, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Agent is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that it has
satisfied the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.

(d) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction.

(e) During the period in which a prospectus is required to be delivered under
the 1933 Act or the 1934 Act in connection with any sale of Shares (including,
without limitation, pursuant to Rule 173(d) of the 1933 Act), to furnish the
Agent with copies of the Prospectus or a supplement to the Prospectus in New
York City in such quantities as the Agent may from time to time reasonably
request.

(f) To make generally available to its securityholders as soon as practicable an
earnings statement of the Company and its consolidated subsidiaries (which need
not be audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations thereunder (including, at the option of the Company, Rule 158).

(g) To furnish to its stockholders, as soon as practicable after the end of each
fiscal year, an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by an independent registered public accounting firm) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the effective date
of the Registration Statement), to make available to its stockholders
consolidated summary financial information of the Company and its consolidated
subsidiaries for such quarter in reasonable detail.

(h) Until the earlier of the Shares ceasing to be outstanding or the third year
anniversary of the latest effective date of the Registration Statement, to
furnish to the Agent copies of all reports or other communications (financial or
other) furnished to stockholders, and to deliver to you as soon as they are
available, copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange on which any class of
securities of the Company is listed; provided the Company will be deemed to have
furnished such reports and financial statements to the Agent to the extent they
are filed on the Commission’s EDGAR system.

(i) To use the net proceeds received by it from the sale of the Shares pursuant
to this Agreement in the manner specified in each of the General Disclosure
Package and the Prospectus under the caption “Use of Proceeds”.

(j) To use its reasonable best efforts to list for quotation the Shares on the
NASDAQ.

 

16



--------------------------------------------------------------------------------

(k) To file with the Commission such information on Form 10-K or Form 10-Q as
may be required by Rule 463 under the 1933 Act.

(l) To comply, and to use its reasonable best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply, in all material
respects, with all effective applicable provisions of the Sarbanes-Oxley Act and
the rules and regulations thereunder.

(m) The Company will reasonably cooperate on a timely basis with any reasonable
due diligence request from, or review conducted by, the Agent or its counsel
from time to time in connection with the transactions contemplated hereby,
including, without limitation, and upon reasonable notice, providing information
and making available documents and appropriate corporate officers, during
regular business hours and at the Company’s principal offices and/or by
telephone, as the Agent or its counsel may reasonably request (each such
process, a “Due Diligence Process”).

(n) Upon commencement of the offering of Shares under this Agreement, promptly
after each (i) date the Registration Statement or the Prospectus shall be
amended or supplemented (other than (1) by an amendment or supplement providing
solely for the determination of the terms of the Shares, (2) in connection with
the filing of any report or other document under Section 13, 14 or 15(d) of the
1934 Act or (3) by a prospectus supplement relating to the offering of other
securities (including, without limitation, other shares of Common Stock)) (each
such date, a “Registration Statement Amendment Date”), (ii) date on which the
Company shall file (x) an Annual Report on Form 10-K, Quarterly Report on Form
10-Q or Earnings 8-K or (y) an amendment to any such document (each such date, a
“Company Periodic Report Date”) and, (iii) reasonable request by the Agent;
provided, that such request follows a Due Diligence Process (each date of any
such request, a “Supplemental Request Date”) (each of the date of the
commencement of the offering of Shares under this Agreement and each
Registration Statement Amendment Date, Company Periodic Report Date and
Supplemental Request Date is hereinafter referred to as a “Representation
Date”), the Company will furnish or cause to be furnished to the Agent (with a
copy to counsel to the Agent) a certificate dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 8(j) of this
Agreement which was last furnished to the Agent are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 8(j), but modified as necessary to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such certificate. As used in this paragraph, to the extent there
shall be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

(o) Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will furnish or cause
to be furnished to the Agent (with a copy to counsel to the Agent), unless the
Agent otherwise agrees in writing, the written opinion and letter of counsel to
the Company, dated such Representation Date (or, in the case of an amendment or
supplement to the Registration Statement or the Prospectus (including, without
limitation, by the filing of an Annual Report on Form 10-K or Quarterly Report
on Form 10-Q or any amendment thereto), the date of the effectiveness of such
amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q or amendment
thereto, as the case may be), in a form and substance reasonably satisfactory to
the Agent and its counsel, of the same tenor as the opinions and letters
referred to in Section 8(c) of this Agreement, but modified as necessary to
relate to the Registration Statement, the Prospectus and the General Disclosure
Package as amended and supplemented to the date of such opinion and letter or,
in lieu of such opinion and letter, counsel last furnishing any such opinion and
letter to the Agent shall furnish the Agent with a letter substantially to the
effect that the Agent may rely on such counsel’s last opinion and letter to the
same extent as though each were dated the date of such letter authorizing
reliance (except that statements in such last opinion and letter shall be deemed
to relate to the Registration Statement, the Prospectus and the General
Disclosure Package as amended and supplemented to the date of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time. Solely for the purposes of this paragraph, the term “Representation Date”
shall not include the date of filing of any Earnings 8-K or any amendment
thereto.

(p) Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will cause each of
Dixon Hughes Goodman LLP, or other independent accountants reasonably
satisfactory

 

17



--------------------------------------------------------------------------------

to the Agent, to furnish to the Agent (with a copy to counsel to the Agent),
unless the Agent otherwise agrees in writing, a letter, dated such
Representation Date (or, in the case of an amendment or supplement to the
Registration Statement or the Prospectus (including, without limitation, by the
filing of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Earnings
8-K or any amendment thereto), the date of the effectiveness of such amendment
to the Registration Statement or the date of filing with the Commission of such
supplement or any such Form 10-K, Form 10-Q, Earnings 8-K or any amendment
thereto, as the case may be), in form reasonably satisfactory to the Agent and
its counsel, of the same tenor as the letter referred to in Section 8(e) hereof,
but modified as necessary to relate to the Registration Statement, the
Prospectus and the General Disclosure Package as amended and supplemented to the
date of such letter. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the applicable Representation Date, “promptly”
shall be deemed to be on or prior to the next succeeding Applicable Time.

(q) The Company will not, and will cause the Subsidiaries not to, and use
reasonable efforts to cause its affiliates and any person acting on their behalf
not to, directly or indirectly, (i) take any action designed to or that has
constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agent.

(r) During the pendency of any Placement Notice (as amended by the corresponding
Acceptance, if applicable) given hereunder, (i) the Company shall provide the
Agent notice no less than one or five Regulation M Business Days, as applicable,
before it or any of the Subsidiaries or any person acting on their behalf,
directly or indirectly, offers to sell, contracts to sell, sells, grants any
option to sell or otherwise disposes of any Common Stock (other than Placement
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock; provided, that no such restriction shall apply
in connection with (1) the issuance, grant or sale of Common Stock, options to
purchase Common Stock or Common Stock issuable upon the exercise of options or
other equity awards pursuant to any stock option, stock bonus or other stock or
compensatory plan or arrangement described in the Prospectus (the “Equity
Plans”), (2) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time, provided the
implementation of such is disclosed to the Agent in advance, or (3) the
redemption of OP Units pursuant to the terms of the Operating Partnership
Agreement; (ii) the Company shall not, and shall cause any affiliated purchasers
(as defined in Rule 100 of Regulation M) of the Company to not, bid for,
purchase or induce any other persons to bid for or purchase Shares; and
(iii) the Company shall provide the Agent notice no less than one or five
Regulation M Business Days, as applicable, before it or any of the Subsidiaries
or affiliates or any person acting on their behalf engages in any special
selling efforts or selling methods with regard to Shares, including but not
limited to presenting at any investor conference or other similar meeting where
potential investors may be present.

(s) During the period beginning on the date hereof and ending on the later of
the fifth anniversary of the Applicable Time or the date on which the Agent
receives full payment in satisfaction of any claim for indemnification or
contribution to which it may be entitled pursuant to Section 9 of this
Agreement, the Company shall not, without the prior written consent of the Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), take
or permit to be taken any action that could result in the Common Stock becoming
subject to any security interest, mortgage, pledge, lien or encumbrance;
provided, however, that this covenant shall be null and void if any federal or
state agency having jurisdiction over the Company, by regulation, policy
statement or interpretive release or by written order or written advice
addressed to the Company and specifically addressing the provisions of Section 9
hereof, permits indemnification of the Agent by the Company as contemplated by
such provisions.

(t) The Company will use its best efforts to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2018 and for each subsequent year thereafter, unless and until the
Board determines in good faith that it is no longer in the best interests of the
Company and its stockholders to be so qualified.

(u) Until completion of the distribution of the Shares, the Company will file
all documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the rules and regulations
of the Commission thereunder.

(v) The Company shall have duly executed, delivered and filed with the SDAT the
Articles Supplementary on or prior to first Delivery Date. Until completion of
the distribution of the Shares, the Articles Supplementary shall be effective
under the Maryland General Corporation Law.

(w) The Company, as the sole general partner of the Operating Partnership, shall
have duly authorized, executed and delivered the OP Agreement Amendment on or
prior to the first Delivery Date.

 

18



--------------------------------------------------------------------------------

(x) The Company shall ensure that there are at all time sufficient shares of
Common Stock to provide for the issuance, free of any preemptive rights, out of
its authorized but unissued shares of Common Stock, of the maximum number of
shares of Common Stock issuable upon conversion of the Preferred Shares.

7. The Company covenants and agrees with the Agent that the Company will pay or
cause to be paid the following: (i) the reasonable out-of-pocket expenses
incurred by the Agent in connection with the transactions contemplated hereby
(regardless of whether the sale of the Shares is consummated), including,
without limitation, disbursements, fees and expenses of the Agent’s counsel,
reasonably incurred, and travel expenses; (ii) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Permitted Free Writing Prospectus and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agent; (iii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iv) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 6(d) hereof, including the fees and disbursements of counsel for the
Agent in connection with such qualification and in connection with any Blue Sky
memorandum (v) all fees and expenses in connection with listing the Shares on
NASDAQ; (vi) the filing fees incident to, and the fees and disbursements of
counsel for the Agent in connection with, securing any required review by FINRA
of the terms of the sale of the Shares; (vii) the cost of preparing stock
certificates; (viii) the cost and charges of any transfer agent or registrar;
and (ix) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section.

8. The obligations of the Agent hereunder shall be subject, in its sole
discretion, to the condition that all representations and warranties and other
statements of the Transaction Entities herein or in certificates of any officer
of the Transaction Entities delivered pursuant to the provisions hereof are true
and correct as of the time of the execution of this Agreement, and as of each
Representation Date, Applicable Time and Delivery Date, to the condition that
the Transaction Entities shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the 1933 Act on or prior to the date hereof and the Company shall
have complied with all other requirements applicable to the Prospectus or any
supplement thereto under Rule 424(b) (without giving effect to Rule 424(b)(8)).
The Company shall have complied with all filing requirements applicable to any
Issuer Limited-Use Free Writing Prospectus used or referred to after the date
hereof. No stop order suspending the effectiveness of the Registration Statement
or preventing or suspending the use of the Prospectus or any Issuer Limited-Use
Free Writing Prospectus shall have been issued and no proceeding or examination
for such purpose shall have been initiated or threatened by the Commission, any
request of the Commission for inclusion of additional information in the
Registration Statement or the Prospectus (including, without limitation, in any
document incorporated by reference therein) or otherwise shall have been
complied with, and the Commission shall not have notified the Company of any
objection to the use of the form of the Registration Statement or any
post-effective amendment thereto.

(b) The Agent shall have received a letter from CT Corporation, or a similar
firm, indicating based on available electronic databases the good standing of
the Transaction Entities in their respective jurisdictions of organization and
their good standing as foreign entities in such other jurisdictions as the Agent
may reasonably request.

(c) Baker & McKenzie LLP, counsel for the Transaction Entities (or, subject to
the sole discretion of the Agent in the case of any written opinion or opinions
required to be delivered after the commencement of the offering of the Shares
under this Agreement, the in house legal counsel for the Transaction Entities)
shall have furnished to you such written opinion or opinions on each date
specified in Section 6(o), as the case may be, in form and substance
satisfactory to counsel for the Agent, to the effect set forth in Annex II and
Annex III hereto and other related matters as you may reasonably request, and
such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters.

(d) Morrison & Foerster LLP, counsel for the Agent, shall have furnished to you
their written opinions in such form as you may reasonably request, on each date
specified in Section 6(o).

(e) On each date specified in Section 6(p), and except as otherwise agreed by
the Agent, Dixon Hughes Goodman LLP shall have furnished to you a letter or
letters, dated the respective dates of delivery thereof, in form and substance
as previously provided to counsel to the Agent.

(f) (i) Neither the Company nor any of the Subsidiaries shall have sustained
since the date of the latest audited financial statements included in each of
the General Disclosure Package and the Prospectus any loss or interference with
its business

 

19



--------------------------------------------------------------------------------

from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the General Disclosure
Package or Prospectus, and (ii) since the respective dates as of which
information is given in each of the General Disclosure Package and the
Prospectus there shall not have been any change in the capital stock or
long-term debt of the Company or any of the Subsidiaries or any change, or any
development involving a prospective change not set forth or contemplated in the
General Disclosure Package or Prospectus, in or affecting the Properties, the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and the Subsidiaries, otherwise than as set forth
or contemplated in each of the General Disclosure Package and the Prospectus,
the effect of which, in any such case described in clause (i) or (ii), is in the
reasonable judgment of the Agent so material and adverse as to make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares being delivered on the terms and in the manner contemplated in
each of the General Disclosure Package and the Prospectus.

(g) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either federal
or state authorities; or (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or a material adverse change in general economic,
political or financial conditions, including without limitation as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), or any
other calamity or crisis, if the effect of any such event specified in this
clause (iv) in the reasonable judgment of the Agent makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated in the Prospectus.

(h) To the extent required, the Shares to be sold shall have been duly listed
for quotation on NASDAQ.

(i) If within the Prospectus Delivery Period, the Company shall have complied
with the provisions of Section 6(a) hereof with respect to the furnishing of
prospectuses on the business day next succeeding the date of this Agreement.

(j) The Transaction Entities shall have furnished or caused to be furnished to
you on each Representation Date specified in Section 6(n) certificates of
officers of the Transaction Entities satisfactory to you as to the accuracy of
the representations and warranties of the Transaction Entities herein at and as
of such Representation Date, as to the performance by the Transaction Entities
of all of its obligations hereunder to be performed at or prior to such
Representation Date, and as to the matters set forth in subsections (a) and (f)
and (m) of this Section 8 and such other matters reasonably requested by the
Agent.

(k) Upon commencement of the offering of Shares under this Agreement and on such
other dates as reasonably requested by Agent, the Company will furnish or cause
to be furnished promptly to the Agent a Placement Notice or such other
instructions provided pursuant to Section 3(b) as requested by the Agent.

(l) The Transaction Entities and the Agent hereby agree that the date of
commencement of sales under this Agreement shall be the date the Transaction
Entities and the Agent mutually agree (which may be later than the date of this
Agreement).

(m) Each Subsidiary of the Company which meets the definition of “significant
subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X) has been
duly organized and is validly existing in good standing under the laws of the
jurisdiction of its organization, with power and authority (corporate and other)
to own, lease and operate its properties and conduct its business as described
in each of the General Disclosure Package and the Prospectus; each such
Subsidiary is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify, or be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect; all of the issued and outstanding capital stock or other equity interest
of each such subsidiary has been duly authorized and validly issued, is fully
paid and nonassessable and is owned by the Company, directly or through
subsidiaries free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock or other
equity interest of each such subsidiary were issued in violation of the
preemptive or other similar rights of any security holder of such security; and
the Company has all necessary consents and approvals under applicable federal
and state laws and regulations to own its assets and carry on its businesses as
currently conducted, except for those consents and approvals that would not have
a Material Adverse Effect.

9. (a) The Transaction Entities, jointly and severally, shall indemnify and hold
harmless the Agent against any losses, claims, damages or liabilities, joint or
several, to which they or any of them may become subject, under the 1933 Act or

 

20



--------------------------------------------------------------------------------

otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
General Disclosure Package, the Prospectus or any individual Issuer Limited-Use
Free Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that
neither of the Transaction Entities shall be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the General Disclosure Package, the
Prospectus or any individual Issuer Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any such amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by the Agent expressly for use therein (provided that
the Company and the Agent hereby acknowledge and agree that the only information
that the Agent has furnished to the Company specifically for inclusion in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, are
(i) the statements set forth in the last sentence of paragraph 1, the first
sentence of paragraph 3 and the last sentence of paragraph 7 under the “Plan of
Distribution” in the Prospectus Supplement and (ii) such other statements as the
Agent may, by notice given to the Company in writing after the date of this
Agreement, have been furnished to the Company by the Agent specifically for
inclusion in the Registration Statement, the Prospectus, the General Disclosure
Package, any Issuer Limited-Use Free Writing Prospectus or any amendment or
supplement thereto (collectively, the “Agent Information”).

(b) The Agent shall indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer Limited-Use Free Writing
Prospectus, when considered together with the General Disclosure Package, or any
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use therein,
provided that the Company and the Agent hereby acknowledge and agree that the
only information that the Agent has furnished to the Company specifically for
inclusion in the Registration Statement, the General Disclosure Package, the
Prospectus or any individual Issuer Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any amendment or
supplement thereto, is the Agent Information; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect

 

21



--------------------------------------------------------------------------------

thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Transaction Entities on the one hand and the Agent on the other from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Transaction Entities on the
one hand and the Agent on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Transaction Entities on
the one hand and the Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total commissions received by the
Agent. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Transaction Entities on the one hand or the Agent on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Transaction
Entities and the Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e) The obligations of the Transaction Entities under this Section 9 shall be in
addition to any liability which the Transaction Entities may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls (within the meaning of the 1933 Act) the Agent, or any of the
respective partners, directors, officers and employees of the Agent or any such
controlling person; and the obligations of the Agent under this Section 9 shall
be in addition to any liability which the Agent may otherwise have and shall
extend, upon the same terms and conditions, to each director of the Company
(including any person who, with his or her consent, is named in the Registration
Statement as about to become a director of the Company), each officer of the
Company who signs the Registration Statement and to each person, if any, who
controls the Transaction Entities, as the case may be, within the meaning of the
1933 Act.

10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination and (ii) the representations and warranties in Section 2 and the
provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall
remain in full force and effect notwithstanding such termination.

(b) The Agent shall have the right, in its sole discretion, by giving written
notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that the representations and warranties in
Section 2 and the provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect unless terminated
pursuant to Section 10(a) or (b) above or otherwise by mutual agreement of the
parties; provided, that any such termination by mutual agreement or pursuant to
this clause (c) shall in all cases be deemed to provide that the representations
and warranties in Section 2 and the provisions of Sections 7, 9, 13, 14, 15, 16
and 17 of this Agreement shall remain in full force and effect notwithstanding
such termination.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination or the date mutually agreed by the parties, as the
case may be; provided, that such termination shall not be effective until the
close of business on the date of receipt of such notice by Agent or the Company,
or the date mutually agreed by the parties, as the case may be. If such
termination shall occur prior to the Delivery Date for any sale of Stock, such
sale shall settle in accordance with the provisions of Section 3(i) hereof.

 

22



--------------------------------------------------------------------------------

11. The respective indemnities, agreements, representations, warranties and
other statements of the Transaction Entities and the Agent, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Transaction
Entities, or any officer or director or controlling person of the Transaction
Entities, and shall survive delivery of and payment for the Shares.

12. If this Agreement is terminated, neither of the Transaction Entities shall
then be under any liability to the Agent except as provided in Section 9 hereof,
which provisions shall survive termination.

13. The Company acknowledges and agrees that:

(a) in connection with the sale of the Shares, the Agent has been retained
solely to act as sales agent, and no fiduciary, advisory or other agency
relationship between the Company and the Agent have been created in respect of
any of the transactions contemplated by this Agreement;

(b) it has been advised that the Agent and its respective affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Agent has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

(c) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Agent shall be delivered or sent by mail, telex or facsimile
transmission to you at 1251 Avenue of the Americas, 6th Floor, New York, NY
10020, Attention: General Counsel with a copy (for informational purposes only)
to Morrison & Foerster LLP, 2000 Pennsylvania Avenue, NW Suite 6000, Washington,
D.C. 20006, Attention: Justin Salon, Esq.; and if to the Transaction Entities
shall be delivered or sent by mail to Sotherly Hotels Inc., 410 W. Francis
Street, Williamsburg, Virginia 23185, Attention: Andrew M. Sims, with a copy
(for informational purposes only) to Baker & McKenzie LLP, 815 Connecticut Ave.,
NW, Washington, DC 20006, Attention: Thomas J. Egan, Jr., Esq. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Agent, the Transaction Entities and, to the extent provided in Sections 9
and 11 hereof, the officers and directors of the Company and each person who
controls the Transaction Entities or the Agent, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Shares shall be deemed a successor or assign by reason merely of such
purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C., is open for business.

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

17. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agent, the Company and the Operating Partnership.

 

Very truly yours, SOTHERLY HOTELS INC. By:   /s/ Andrew M. Sims Name:   Andrew
M. Sims Title:   Chief Executive Officer

 

SOTHERLY HOTELS LP By:  

Sotherly Hotels Inc.,

its general partner

By:   /s/ Andrew M. Sims Name:   Andrew M. Sims Title:   Chief Executive Officer

 

Accepted as of the date hereof: SANDLER O’NEILL & PARTNERS, L.P. By:  

Sandler O’Neill & Partners Corp.,

the sole general partner

By:   /s/ Robert Kleinert Name:   Robert Kleinert Title:   An Officer of the
Corporation

 

24